Title: [Diary entry: 16 January 1789]
From: Washington, George
To: 

Friday 16th. Thermometer at 21 in the Morning—26 at Noon and 26 at Night. Clear all day; with the Wind at No. Wt. in the forenoon, & So. Wt. in the Afternoon. Brought from Dogue run Plantation 15 Mares which were supposed to be with fold; and one that was thought not to be so to the Mann. Ho. Left 3 there to be added to the Plow horses—sent one to Muddy hole—and one to the Ferry for the same purpose And also brot. from the Ferry  Young Horses & Mares to the Mansion House to be fed. Began to put Ice into the Ice Ho. this day. Doctr. Craik dined here & returned to Alexandria afterwards.